DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 1/13/2021. Claims 1-19 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 1/13/2021, with respect to the pending claims, based on the applicant’s amendment and remarks have been fully considered and are persuasive.  The previous rejection of claims 1-19 have been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Perez (Perez, US 2018/0137854), Perez (Perez2, US 2017/0091171), Serban et al. (A Hierarchical latent variable encoder-
Perez teaches natural language generation, using latent variable and attention information to generate a response to an utterance.
Serban teaches a latent variable encoder-decoder model for generating dialogues. 
Shen teaches an attention-based convolutional neural network for semantic relation extraction. 
Ji teaches a latent variable RNN for discourse relation language models. Jiang teaches a paraphrase sentence generator using neural networks and latent variables. 
Kim teaches using an ANN including an attention mechanism using latent variables if a first and second hidden representation. 
Arik teaches systems and methods for neural text to speech using convolutional sequence learning.
None of the above references teach alone or in obvious combination: 
claim 1, “A processor-implemented method of generating a natural language, the method comprising:
generating a word-level latent variable based on an embedding vector of each word of an input utterance;
determining attention information related to the input utterance by applying the generated word-level latent variable to a neural network model;
generating a sentence-level latent variable with respect to plural words of the input utterance based on the embedded vector, and outputting a sampled embedding vector based on a probability distribution of the sentence-level variable; and
outputting a natural language response that corresponds to the input utterance based on the calculated attention information and the sampled embedding vector.” 
Regarding claim 17, “An apparatus for generating a natural language, the apparatus comprising:
a processor configured to:
generate a sentence-level latent variable from a first embedding vector corresponding to a complete input utterance;
a word-level latent variable based on a second embedding vector of each word in the input utterance and the sentence-level latent variable;
determine attention information related to the input utterance by applying the generated word-level latent variable to a neural network model, and
output a natural language response that corresponds to the input utterance based on the calculated attention information.”
Independent claims 9 and 11 set forth similar limitations as independent claims 1 and 17, respectively, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-8, 10, 12-16, and 18-20 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 




/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        

lms
4/9/2021